UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-1283


TYRONE ANDREWS,

                 Plaintiff – Appellant,

          v.

THOMAS P. DAVIS,

                 Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:09-cv-00297-BO)


Submitted:     August 18, 2011              Decided:   August 22, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tyrone Andrews, Appellant Pro Se.    Grady L. Balentine, Jr.,
Special Deputy Attorney General, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Tyrone    Andrews     appeals    the   district     court’s    orders

denying his various pretrial motions and a final order denying

relief    on    his     employment    discrimination       complaint.        We    have

reviewed the record and find no reversible error.                     Accordingly,

we   affirm      for     the    reasons   stated      by   the    district    court.

Andrews v. Davis, No. 5:09-cv-00297-BO (E.D.N.C. July 9, 2009;

July 13, 2009; Jan. 19, 2011; Feb. 11, 2011; Feb. 23, 2011;

March 4, 2011).            We dispense with oral argument because the

facts    and    legal    contentions      are   adequately       presented    in   the

materials      before     the    court    and   argument    would    not     aid   the

decisional process.



                                                                             AFFIRMED




                                           2